department of the treasury p internal_revenue_service washington d c jul g tax_exempt_and_government_entities_division uniform issue list terra ts ' re request for waiver of minimum_funding_standard for the eeee pension_plan the plan company ein dear starting with the quarterly contribution due_date the company makes the required quarterly contributions to the plan ina timely fashion while the plan is subject_to the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code and can be comprised of several installments made prior to the respective due_date of the quarterly contribution this letter constitutes notice that your request for a waiver of the required minimum_funding contribution for the plan for the plan_year ending date has been granted subject_to the conditions listed below this waiver is for the unpaid required minimum contribution for the above listed plan_year all waiver amortization payments representing the waiver must be paid as stated under sec_412 of the internal_revenue_code the code’ the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan_year ending date on or before september of the year following each respective plan_year under sec_412 c of the code the company is restricted from amending the plan to increase benefits and or plan liabilities while any of the waived_funding_deficiency remains unamortized with only certain exceptions as defined in sec_412 the company provides verification of payment of all contributions described above in a timely manner to the internal_revenue_service at you agreed to these conditions in a letter dated date if any of these conditions is not satisfied the waiver will be retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa the companyisa_ -- -s the region in which it serves the temporary substantial business hardship was company with a significant newspaper presence in precipitated by the overall economic recession which severely impacted the retail market and had a particularly detrimental effect on the company’s advertising revenue in response to its business hardship the company aggressively cut costs and significantly reduced operating_expenses leaving it well positioned to rebound as the regional economy improves also non-core assets were put up for sale to generate cash and with increased focus on the digital market revenues from that sector continue to grow the company has made timely contributions to the plan in prior years and forecasts sufficient income and cash_flow to make the minimum required contributions over the waiver amortization period your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement_plan covering employees covered by this plan maintained by the company to increase benefits or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule sb actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of schedules sb we have sent a copy of this letter to the manager ep classification in ‘and to the manager ep compliance unit in if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely j iil william b hulteng manager employee_plans technical
